Citation Nr: 1046155	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on March 29, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 decision of a Department of Veterans Affairs (VA) 
Medical Center (VAMC).  A notice of disagreement was filed in 
September 2006, a statement of the case was issued in April 2008, 
and a substantive appeal was received in May 2008.  


FINDINGS OF FACT

1.  On March 29, 2006, the Veteran received treatment at a 
private medical facility for a nonservice-connected disability; 
and the treatment was not for a disability aggravating a service-
connected disability, nor was it related to a Chapter 31 
Vocational Rehabilitation program.

2. The March 29, 2006 treatment was emergent, it is not shown 
that VA or other Federal facilities were feasibly available or 
that a private health insurance or other health provider paid or 
reimbursed the Veteran for any portion of the treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical 
services the Veteran received at Baton Rouge General Medical on 
March 29, 2006, are met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 
17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts 
necessary for the determination to be made (i.e. the nature of 
the treatment the Veteran received, the nature of the Veteran's 
service connected disabilities and whether he is a Medicare 
recipient) are not in dispute, and whether the Veteran is 
entitled to payment or reimbursement for the medical expenses in 
question is wholly a matter of interpretation of the pertinent 
statute and the regulatory provisions based on that statute.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  

Criteria & Analysis

The Veteran is seeking entitlement to payment for unauthorized 
medical expenses incurred on March 29, 2006.  Initially, in 
adjudicating a claim for reimbursement of medical expenses, the 
Board must make a factual determination as to whether VA gave 
prior authorization for the non-VA medical care that the Veteran 
received in a private facility on March 29, 2006.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 Vet. 
App. 555 (1994).  In this case, the Veteran has never claimed 
that he had any prior authorization from VA for medical treatment 
at Baton Rouge General Medical on March 29, 2006, and there is no 
evidence in the record of such authorization.  Thus, this fact is 
not in dispute.

Initially, the Board notes that service connection is in effect 
for degenerative joint disease of both knees, rated 10 percent 
disabling, effective November 6, 1995; low back disability with 
degenerative arthritis of the thoracic spine, rated 10 percent 
disabling, effective November 6, 1995; residuals of fracture, 
left ankle with post traumatic changes, rated 10 percent 
disabling, effective November 6, 1995; hypertension, rated 10 
percent disabling, effective November 6, 1995; tinnitus, rated 10 
percent disabling, effective January 27, 2005; residuals of 
fracture, big toe, right foot, rated noncompensably disabling, 
effective November 6, 1995; pterygiu, rated noncompensably 
disabling, effective November 6, 1995; laceration, left hand, 
rated noncompensably disabling, effective November 6, 1995; and, 
pseudofolliculitis barbae, rated noncompensably disabling, 
effective November 6, 1995.  The Veteran's treatment at Baton 
Rouge General Medical on March 29, 2006, was related to 
complaints of dizziness, and vertigo was diagnosed.  

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a)  Care or services not previously authorized were rendered to 
a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability;

(4)  For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 38 
U.S.C.A. § Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

The Veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because the care was not rendered for a service-
connected disability or nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability.  Additionally, there was no 
evidence that the Veteran was participating in a rehabilitation 
program.  Nor has the Veteran alleged that his treatment was for 
any of these aforementioned purposes.  The provisions in 38 
C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Consequently, he is not eligible for benefits under 38 U.S.C.A. § 
1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

As service connection is not in effect for any disability related 
to his treatment, the Veteran's claim must be considered under 
the Millennium Health Care and Benefits Act, Public Law 106-177, 
also known as the Millennium Bill Act.  This Act is effective May 
29, 2000, and is codified at 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-17.1008.  

The statute found at 38 U.S.C.A. § 1725 was amended, effective 
October 10, 2008. Veterans Benefits Improvement Act of 2008, Pub. 
L. No. 110-389, § __, 122 Stat. 4145, __ (2008).  However, 
because the Veteran's claim was filed prior to the effective date 
of the amendments, the amended version of the statute does not 
apply in this case.

Payment or reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible 
for reimbursement under this authority the Veteran has to satisfy 
all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson.

Upon review of the record, there is documentary evidence that the 
Veteran had health coverage under GEHA, which is a health 
insurance provider.  However, he has provided documentation that 
GEHA disapproved any reimbursement.  There is nothing in the 
record to show that the Veteran received reimbursement from any 
other health care provider.  There is nothing in the record to 
show that the treatment was not emergent, that VA or other 
Federal facilities were feasibly available or that the Veteran 
failed to meet the other criteria for payment or reimbursement 
under Section 1725 (i.e. lack of other insurance coverage under 
38 C.F.R. § 17.1002).  


ORDER

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Baton Rouge General Medical in 
Baton Rouge, Louisiana, on March 29, 2006, is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


